



PERFORMANCE SHARE UNIT AWARD AGREEMENT
            THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is
made and entered into effective  [Grant Date:Mon/DD/YYYY]  (the “Grant Date”) by
and between InnerWorkings, Inc., a Delaware corporation (the “Company”)
and  [Participant Name:First Name Last Name]  (the “Participant”).
RECITALS
            WHEREAS, the Company has adopted the InnerWorkings, Inc. 2006 Stock
Incentive Plan, as amended (the “Plan”) (capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Plan); and
            WHEREAS, pursuant to the Plan, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) desires to grant the
Participant an Award of Performance Share Units (as defined below), subject to
certain restrictions as set forth in this Agreement, effective as of the Grant
Date.
            NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Company and the Participant agree
as follows:
AGREEMENT
1. Grant of Performance Share Units. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant an Award of Performance Share Units
that is contingent upon the satisfaction of the performance measures set forth
in Section 3 below (the “Performance Share Units”), consisting of the target
number of Performance Share Units specified in Section 4(a) hereof. Each
Performance Share Unit is a notional amount that represents one (1) unvested
Share and constitutes the right, subject to the terms and conditions of the Plan
and this Agreement, to distribution of a Share following the vesting of such
Performance Share Unit and satisfaction of the other requirements contained
herein.
2. Performance Period. The Performance Period for this Award shall be the eleven
(11) quarter period beginning on April 1, 2019 and ending on December 31, 2021.
3. Performance Measures. Vesting of the Award shall be based fifty percent (50%)
on the cumulative adjusted earnings per share (“Cumulative Adjusted EPS”)
achieved for the Performance Period and fifty percent (50%) on the cumulative
return on invested capital (“Cumulative Return on Invested Capital”) achieved
for the Performance Period. Cumulative Adjusted EPS and Cumulative Return on
Invested Capital will be determined in accordance with the formulas and
calculation methods approved by the Committee, subject to the Committee’s
certification following the end of the Performance Period.
4. Performance Goals; Number of Performance Share Units.
(a) The Participant has been credited with [target number] Performance Share
Units, representing one-hundred percent (100%) of the target number of
Performance Share Units that may be earned pursuant to this agreement (such
number, the “Target PSUs”). The number of Performance Share Units actually
earned, if any, will be based on the Company’s performance (see the table
below), and may range from fifty percent (50%) of the Target PSUs for the
achievement of the performance measures set forth in Section 3 above at the
“threshold” level of performance to two hundred percent (200%) of the Target
PSUs for achievement of the performance measures at the “maximum” level of
performance.


Performance At:
Cumulative Adjusted EPS
(50% of Award)
Cumulative Return on Invested Capital (50% of Award)
Performance Goal
Number of Performance Share Units Earned
Performance Goal
Number of Performance Share Units Earned
Maximum (200%)
 
2.0x Target PSUs x 50%
 
2.0x Target PSUs x 50%
Target (100%)
 
Target PSUs x 50%
 
Target PSUs x 50%
Threshold (50%)
 
0.5x Target PSUs x 50%
 
0.5x Target PSUs x 50%





(b) In the event that the Company’s actual performance does not meet the
threshold level of performance for a performance goal, no Performance Share
Units shall be earned for such performance goal.





--------------------------------------------------------------------------------





(c) If the Company’s actual performance is between the threshold and target
levels or between the target and maximum levels specified above for a
performance goal, linear interpolation shall be used to determine the number of
Performance Share Units earned for such performance goal.
(d) If the Company’s actual performance exceeds the maximum level of performance
for a performance goal, the Performance Share Units earned shall equal the
Performance Share Units specified above for the “maximum” level of performance
with respect to such performance goal.
(e) Notwithstanding the foregoing, except as otherwise provided in Sections 6
and 7, in the event that the Participant experiences a termination of Service
for any reason prior to the end of the Performance Period (including, but not
limited to, a voluntary termination of Service), the Participant shall forfeit
all Performance Share Units hereunder as of the date of such termination of
Service without additional consideration, and the Participant shall have no
further rights with respect thereto.
5. Timing and Form of Payout. Following the end of the Performance Period, the
Participant shall be entitled to receive a number of Shares equal to the number
of Performance Share Units earned under Section 4 hereof, subject to all
applicable taxes and withholdings. Delivery of such Shares will be made within
the first two-and-one-half (2-½) months following the end of the later of the
calendar year or the tax year of the Company in which the Performance Period
ends, but in no event later than the end of the calendar year following the
calendar year in which the Performance Period ends.
6. Termination of Service without Cause; Termination of Service Due to Death or
Disability. Notwithstanding anything herein to the contrary, unless the
Participant’s written employment or other written agreement with the Company or
an Affiliate provides more favorable treatment, if the Participant experiences
an involuntary termination of Service prior to the end of the Performance Period
for any reason other than Cause or by reason of the Participant’s death or
Disability, the Participant shall be entitled to receive a number of Shares the
Participant would have been entitled to receive under Section 4, based on actual
performance (but capped at one hundred percent (100%) of target), as if he or
she had remained employed until the last day of the Performance Period,
multiplied by a fraction, the numerator of which shall be the number of full
calendar months during the period from April 1, 2019 through the date of the
termination of Service, and the denominator of which shall be thirty-three (33),
the total number of months in the Performance Period. Delivery of such Shares
shall be made in accordance with Section 5 above.
7. Treatment Upon a Change in Control.
(a) Notwithstanding anything herein to the contrary, unless the Participant’s
written employment or other written agreement with the Company or an Affiliate
provides more favorable treatment, upon the occurrence of a Qualifying
Termination (as defined below), the Participant will be entitled to immediate
vesting of the Performance Share Units at the greater of (i) actual performance
achieved as of the last day of the quarter coincident with or next following the
date of the Qualifying Termination or (ii) the target level of performance. For
purposes of this Agreement, and notwithstanding anything in the Plan to the
contrary, a “Qualifying Termination” means a termination of Service by the
Company without Cause within ninety (90) days prior to or twenty-four (24)
months following the consummation of a Change in Control.
(b) In addition, unless the Participant’s written employment or other written
agreement with the Company or an Affiliate provides more favorable treatment,
any Performance Share Units that are not assumed by a successor company or
exchanged for a replacement award on no less favorable economic terms will be
treated in accordance with Section 3.4(c) of the Plan.
8. Rights as a Stockholder. The Participant will not have any rights of a
stockholder with respect to the Performance Share Units until the Company has
issued or transferred Shares to the Participant in settlement of earned
Performance Share Units in accordance with Sections 4 and 5. The Participant
will not be entitled to receive dividends or dividend equivalents on the
Performance Share Units.
9. Restrictive Covenants.
(a) Covenants Not to Compete or Solicit. During the Participant’s Service and
for a period of eighteen (18) months following the termination thereof for any
reason, the Participant shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or a Subsidiary of the Company or
with the prior written consent of the Company, directly or indirectly:
(i) perform “services” (as defined below) for (in any capacity, including,
without limitation, as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director or otherwise), have any
ownership interest in (except for passive ownership of five percent (5%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Exchange Act), or participate in the
financing, operation, management or control of, any firm, partnership,
corporation, entity or business that engages or participates in a “competing
business purpose” (as defined below);







--------------------------------------------------------------------------------





(ii) induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company or a Subsidiary of the
Company to cease doing business with the Company or such Subsidiary, or in any
way interfere with the relationship between any customer, potential customer,
supplier, licensee, licensor or business relation of the Company or a Subsidiary
of the Company or solicit the business of any customer or potential customer of
the Company or a Subsidiary of the Company, whether or not the Participant had
personal contact with such entity; and
(iii) solicit, encourage, hire or take any other action that is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any Subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
Subsidiary of the Company, other than in the discharge of his or her duties as
an officer of the Company, if applicable.
For purposes of this Agreement, (A) “Geographic Area” shall mean the
Participant’s country of employment and any other countries in which the
Participant conducts business on behalf of the Company or a Subsidiary of the
Company, (B) “services” shall mean services of the type conducted, authorized,
offered, or provided by the Participant on behalf of the Company during the two
(2) years prior to the termination of the Participant’s Service, and (C)
“competing business purpose” shall mean the sale or provision of any marketing
or printed materials, items, or other products or services that are competitive
with in any manner the products or services sold or offered by the Company or a
Subsidiary thereof while this Agreement is in effect.
(b) Confidentiality. The Participant shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its Affiliates, and their respective
businesses, employees, suppliers or customers, which shall have been obtained by
the Participant during the Participant’s Service and which shall not be or
become public knowledge (“Confidential Information”). During the Participant’s
Service and after the termination thereof, the Participant shall not, without
the prior written consent of the Company or as otherwise may be required by law
or legal process (provided, that the Participant shall give the Company
reasonable notice of such process, and the ability to contest it) or as may be
necessary, in the Participant’s reasonable discretion, to discharge his or her
duties to the Company, communicate or divulge any Confidential Information to
anyone other than the Company and those designated by it. Notwithstanding the
above, this Agreement shall not prevent the Participant from revealing evidence
of criminal wrongdoing to law enforcement or prohibit the Participant from
divulging Confidential Information by order of court or agency of competent
jurisdiction, or from making other disclosures that are protected under the
provisions of law or regulation. Nothing in this Agreement prohibits the
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, Congress, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation. The Participant does not need the
prior authorization of the Company to make any such reports or disclosures, and
the Participant is not required to notify the Company that the Participant has
made such reports or disclosure.
The Participant acknowledges and agrees that the Company has provided the
Participant with written notice below that the Defend Trade Secrets Act, 18
U.S.C. § 1833(b), provides an immunity for the disclosure of a trade secret to
report suspected violations of law and/or in an anti-retaliation lawsuit, as
follows:
(1) IMMUNITY. - An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that -
(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. - An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.







--------------------------------------------------------------------------------





(c) Enforcement. The covenants contained in this Section 9 shall be construed as
a series of separate covenants, one for each county, city, state, or any similar
subdivision in any Geographic Area. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in the preceding sections. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 9 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
law. If the Participant breaches any of the restrictions set forth in this
Section 9 and the Company commences a legal proceeding in connection therewith,
the time period applicable to each such restriction shall be tolled and extended
for a period of time equal to the period of time during which the Participant is
determined by a court of competent jurisdiction to be in non-compliance or
breach (not to exceed the duration set forth in the applicable restriction)
commencing on the date of such determination.
10. Remedies for Breach.
(a) The Participant acknowledges and agrees that the agreements and covenants
set forth in Section 9 are reasonable and necessary for the protection of the
Company’s business interests, that irreparable injury will result to the Company
if the Participant breaches any of the terms of said covenants, and that in the
event of the Participant’s actual or threatened breach of any such covenants,
the Company will have no adequate remedy at law. The Participant accordingly
agrees that, in the event of any actual or threatened breach by the Participant
of any of said covenants, the Company will be entitled to seek immediate
injunctive and other equitable relief, without bond and without the necessity of
showing actual monetary damages. Nothing in this Section 10 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.
(b) In addition, and not in limitation of the foregoing, in the event of the
Participant’s breach of any of the covenants set forth in Section 9, (i) the
Performance Share Units (whether vested or unvested) shall immediately be
forfeited, (ii) the Company shall be entitled to recover any Shares acquired
upon the vesting of the Performance Share Units, and (iii) if the Participant
has previously sold any of the Shares derived from the Performance Share Units,
the Company shall also have the right to recover from the Participant the
economic value thereof.
(c) Each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement, and to exercise all other rights existing in
its favor.  The Participant agrees and acknowledges that money damages will not
be an adequate remedy for any breach of the provisions of this Agreement and
that the Company will be entitled to specific performance and injunctive relief
in order to enforce or prevent any violations of the provisions of this
Agreement.
11. Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the amount necessary
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising under the
Plan or this Agreement. The Company may satisfy the withholding requirement for
supplemental wages, in whole or in part, by withholding Shares having a Fair
Market Value (determined on the date the Participant recognizes taxable income)
necessary to satisfy the withholding tax required to be collected on the
transaction.  The Participant may elect, subject to the approval of the
Committee, to deliver the necessary funds to satisfy the withholding obligation
to the Company, in which case there will be no reduction in the Shares otherwise
distributable to the Participant.
12. Plan. The Participant hereby acknowledges receipt of a copy of the Plan. 
Notwithstanding any other provision of this Agreement, the Performance Share
Units are granted pursuant to the Plan, as in effect on the date of this
Agreement, and are subject to the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that except as otherwise
provided by the Plan, no amendment to either the Plan or this Agreement will
deprive the Participant, without the Participant’s consent, of any Performance
Share Units or of the Participant’s rights under this Agreement.  The
interpretation and construction by the Committee of the Plan, this Agreement,
the Performance Share Units, and such rules and regulations as may be adopted by
the Committee for the purpose of administering the Plan, will be final and
binding upon the Participant. In the event that the terms of this Agreement
conflict with the terms of the Plan, the Plan shall control.
13. Section 409A.  This Agreement is intended to be exempt from or, in the
alternative, to comply with Section 409A of the Code (“Section 409A”) and shall
be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A. Notwithstanding any other provision
in this Agreement to the contrary, if the Participant is a “specified employee”
(as such term is defined for purposes of Section 409A) at the time of his or
termination of employment, no amount that is subject to Section 409A and that
becomes payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (a) the expiration of the six (6) month period
measured from the date of the Participant’s termination of employment and (b)
the date of the Participant’s death.
14. No Employment Rights. No provision of this Agreement or of the Performance
Share Units will give the Participant any right to continue in the employ of the
Company or any of its Affiliates, create any inference as to the length of
employment of the Participant, affect the right of the Company or its Affiliates
to terminate the employment of the Participant, with or without Cause, or give
the Participant any right to participate in any employee welfare or benefit plan
or other program of the Company or any of its Affiliates.





--------------------------------------------------------------------------------





15. Changes in Company’s Capital or Organizational Structure.  The existence of
the Performance Share Units shall not affect in any way the right or authority
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of preferred Shares ahead of or affecting the Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.
16. Delays.  In accordance with the terms of the Plan, the Company shall have
the right to suspend or delay any time period prescribed in this Agreement or in
the Plan for any action if the Committee shall determine that the action may
constitute a violation of any law or result in any liability under any law to
the Company, an Affiliate or a stockholder in the Company until such time as the
action required or permitted will not constitute a violation of law or result in
liability to the Company, an Affiliate or a stockholder of the Company.
17. Governing Law; Construction.  This Agreement and the Performance Share Units
will be governed by, and construed and enforced in accordance with, the laws of
the State of Illinois without regard to conflicts of law principles. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist). Notwithstanding anything in
this Agreement to the contrary, either party can seek injunctive relief in any
court of competent jurisdiction. Common nouns and pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular and plural, as the context
requires.
18. Entire Agreement.  This Agreement, together with the Plan and any other
agreements incorporated herein by reference, constitutes the entire obligation
of the parties with respect to the subject matter of this Agreement and
supersedes any prior written or oral expressions of intent or understanding with
respect to such subject matter (provided, that except as set forth in Sections 6
and 7 of this Agreement (if and to the extent applicable), this Agreement shall
not supersede any written employment agreement or other written agreement
between the Company and the Participant, including, but not limited to, any
written restrictive covenant agreements). Notwithstanding the foregoing, Section
9(a) hereof hereby supersedes any non-competition and/or non-solicitation
provision set forth in any previous Award Agreement under the Plan between the
Company and the Participant.  The Participant represents that, in executing this
Agreement, he does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.
19. Amendment.  This Agreement may be amended as provided in the Plan.
20. Waiver; Cumulative Rights.  The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing.  Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.
21. Counterparts.  This Agreement may be signed in two counterparts, each of
which will be an original, but both of which will constitute one and the same
instrument.
22. Notices.  Any notices required or permitted under this Agreement must be in
writing and may be delivered personally or by mail, postage prepaid, addressed
to (a) the Company at InnerWorkings, Inc., 600 West Chicago Avenue, Suite 850,
Chicago, IL 60654, Attention: Corporate Secretary and (b) the Participant at the
Participant’s address as shown on the Company’s payroll records, or to such
other address as the Participant, by notice to the Company, may designate in
writing from time to time.
23. Headings.  The headings in this Agreement are for reference purposes only
and will not affect the meaning or interpretation of this Agreement.
24. Severability.  If any provision of this Agreement is for any reason held to
be invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted.
25. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
26. Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon each successor and assign of the Company.  All obligations imposed
upon the Participant or a representative, and all rights granted to the Company
under this Agreement, will be binding upon the Participant’s or the
representative’s heirs, legal representatives and successors.
27. Tax Consequences.   The Participant agrees to determine and be responsible
for all tax consequences to the Participant with respect to the Performance
Share Units.
28. No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future incentive plan adopted by the Company.





--------------------------------------------------------------------------------





29. Incentive Compensation Recoupment. Notwithstanding anything in the Plan or
in this Agreement to the contrary, this Award shall be subject to any
compensation recovery and/or recoupment policy adopted by the Company to comply
with applicable law, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be adopted and/or amended from time to time.
[signature page follows]





--------------------------------------------------------------------------------





            IN WITNESS WHEREOF, the Company and the Participant have executed
this Agreement as of the date first written above.
 
INNERWORKINGS, INC.:
 
PARTICIPANT:
 
 
 
 
 
 
 
By:
 
 
 
Name:
Oren Azar
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 



 INWK Prospectus Sept 2018
2006 Stock Incentive Plan as Amended Sept 6 2018







